Case 3:15-cv-02287-BAS-NLS Document 237 Filed 08/19/21 PageID.9800 Page 1 of 2




  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      SOUTHERN DISTRICT OF CALIFORNIA
 10
        CHARLES MATTHEW ERHART,                         Case No. 15-cv-02287-BAS-NLS
 11                                                     consolidated with
                                     Plaintiff,         15-cv-02353-BAS-NLS
 12
                                                        ORDER DENYING EX PARTE
 13           v.                                        APPLICATION TO REMOVE
 14                                                     DOCUMENT FROM THE
        BOFI HOLDING, INC.,                             PUBLIC DOCKET AND FILE IT
 15                                Defendant.           UNDER SEAL (ECF No. 236)
 16

 17            And Consolidated Case

 18

 19         Defendant BofI Holding, Inc. (“BofI”) moves ex parte to remove a declaration
 20   and its attachments from the docket to allow BofI to file the information under seal.
 21   (ECF No. 236.) BofI’s request is based on orders in a related securities case that do
 22   not permit BofI to publicly disclose the identity of certain individuals as “confidential
 23   witnesses.” (Id.) Although that may be true, the ex parte application lacks merit.
 24   “[T]he cat is out of the bag.” SmithKline Beecham Corp. v. Pentech Pharms., Inc.,
 25   261 F. Supp. 2d 1002, 1008 (N.D. Ill. 2003) (Posner, J.). The Court will not seal
 26   information that is now publicly available. See, e.g., Al Otro Lado v. Wolf, No. 19-
 27   56417 (9th Cir. Feb. 24, 2020) (denying request to seal and collecting case law); see
 28   also Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1184 (9th Cir. 2006)

                                                  –1–                                   15cv2287
Case 3:15-cv-02287-BAS-NLS Document 237 Filed 08/19/21 PageID.9801 Page 2 of 2




  1   (affirming an unsealing order because the information at issue was “already publicly
  2   available”); Gambale v. Deutsche Bank AG, 377 F.3d 133, 144 (2d Cir. 2004)
  3   (“[H]owever confidential it may have been beforehand, subsequent to publication it
  4   [i]s confidential no longer . . . . [A court] simply do[es] not have the power . . . to
  5   make what has thus become public private again.”). Accordingly, the Court DENIES
  6   the ex parte application. (ECF No. 236.)
  7         IT IS SO ORDERED.
  8

  9   DATED: August 18, 2021
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                               –2–                                    15cv2287
